Citation Nr: 9913976	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-26 795A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services received in January 1997.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 determination by the 
Department of Veterans Affairs (VA) Medical Administration 
Service of the VA Medical and Regional Office Center (VAMC) 
in Wichita, Kansas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran received private medical treatment for an 
acetabular fracture of the left hip, during the period from 
January 26, 1997 through January 27, 1997 without prior 
authorization from VA.

3.  At the time of the unauthorized medical services, service 
connection was in effect for bilateral sensorineural hearing 
loss, evaluated as 30 percent disabling.

4.  The private medical treatment did not involve a service-
connected disability or a disability associated with and 
aggravating a service-connected disability, the veteran does 
not have a total disability permanent in nature resulting 
from a service connected disability, and he was not a 
participant in a rehabilitation program.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
private  medical services from January 26, 1997 through 
January 27, 1997 have not been met.  38 U.S.C.A. §§ 1728, 
5107 (West 1991); 38 C.F.R. § 17.54, 17.120 17.143 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that VA should pay the expenses of his 
private medical treatment for an acetabular fracture of his 
left hip in January 1997, because the condition was emergent 
in nature, and because he is financially unable to pay them.  

On January 26, 1997, the veteran fell and sustained a 
fracture of his left hip.  At that time, he was uninsured and 
unable to pay for medical services.  His relatives called a 
VA medical center and were instructed that they should take 
him to a local hospital emergency room for evaluation as 
there might be a danger of blood clots.  

The veteran was treated at the emergency room at the Hays 
Medical Center, in Hays, Kansas, on January 26, 1997, where 
X-ray studies of his left hip were performed by a private 
radiologist.  At the instruction of VA medical center staff, 
the veteran was taken by the Ellis County ambulance service 
to a VA medical center on January 27, 1997, where the 
remainder of his treatment was performed.

The veteran filed a claim in April 1997, requesting that VA 
pay the $914.60 cost of the emergency room treatment at Hays 
Medical Center, and the $21.01 cost of the private 
radiological testing.  He asserted that the VA should pay 
these expenses because VA staff advised him to go to the 
private emergency room due to the nature of his injury. 

In May 1997, the private health care providers and the 
veteran were notified by the VA that VA would not pay the 
cost of the tests and treatment received by the veteran from 
January 26 through January 27, 1997, as they had not been 
authorized by VA and the veteran was not service-connected 
for the condition treated.

VA will indemnify a veteran against the cost of private 
medical treatment, which was incurred without prior VA 
authorization, provided three criteria are satisfied.  
38 C.F.R. § 17.120.  Under the initial criterion, VA will pay 
for unauthorized non-VA medical treatment if the treatment 
was administered for an adjudicated service-connected 
disability, for a non-service-connected disability associated 
with and held to have been aggravating an adjudicated 
service-connected disability, for any disability if the 
veteran had a total disability permanent in nature that 
resulted from a service-connected disability, or for any 
disability if the veteran was a participant in a 
rehabilitation program under 38 U.S.C.A. Chapter 31.  

At the time the veteran received the unauthorized medical 
treatment, service connection was not in effect for any 
disability relating to a hip disorder.  The veteran was 
service-connected only for bilateral sensorineural hearing 
loss, evaluated as 30 percent disabling.  The treatment was 
not, therefore, administered for an adjudicated service-
connected disability, or for a non-service-connected 
disability that was aggravating an adjudicated service-
connected disability.  Moreover, the veteran was not totally 
disabled due to a service-connected disability, nor was he a 
participant in a qualifying rehabilitation program.  Thus, 
the first criterion for indemnification against the cost of 
the unauthorized medical treatment administered in January 
1997 has not been met.  As all three criteria for payment or 
reimbursement of unauthorized medical expenses must be met, 
the Board need not address the questions of whether the 
condition treated on that date was emergent, or whether there 
was an available VA medical facility the veteran could have 
used.  38 C.F.R. § 17.54.  Since the initial legally required 
element is absent, the appeal is of no substantial legal 
merit and need not be further considered at length.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

The veteran has contended that since he called the VA and was 
advised to seek treatment locally the VA thereby incurred an 
obligation to pay for the treatment obtained.  Medical advice 
to obtain treatment at a non-VA hospital is not authorization 
to have the treatment at VA expense.  38 C.F.R. § 17.54;  
Smith v. Derwinski, 2 Vet. App. 378 (1992); Malone v. Gober, 
10 Vet. App. 539 (1997).  

The veteran has also contended that the VA's payment of the 
cost of the ambulance which transported him to the VA medical 
center on January 27, 1997 in some way obligated VA to pay 
for the rest of his private medical services.  However, the 
Board notes that the circumstances under which the VA will 
pay for a veteran's transportation by ambulance are governed 
by a different regulation from that concerning payment for 
other private medical services.  See 38 C.F.R. § 17.143 
(1998) (formerly 38 C.F.R. § 17.100).  Thus, a veteran may 
qualify for VA payment of ambulance services, but not for 
other private medical treatment. 

Accordingly, the Board finds that there is no legal basis for 
granting the veteran's claim for reimbursement or payment of 
the cost of unauthorized medical services administered from 
January 26, 1997 through January 27, 1997.  38 U.S.C.A. 
§ 1728; 38 C.F.R. §§ 17.54, 17.120, 17.143.


ORDER

Entitlement to reimbursement or payment of the cost of 
private medical services from January 26, 1997 through 
January 27, 1997 is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

